Citation Nr: 0640035	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  01-09 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee chondromalacia patella, with Pellegrini Stieda syndrome 
and anterior cruciate ligament laxity, with a history of 
sprain. 

2.  Entitlement to a rating in excess of 10 percent for left 
knee degenerative changes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to January 
1969 and from October 1976 to May 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Winston-Salem, 
North Carolina (RO), which denied a rating in excess of 10 
percent for a left knee disorder then identified as left knee 
chondromalacia with history of sprain.  

By way of a September 2001 rating action, the RO again denied 
an evaluation in excess of 10 percent for the veteran's left 
knee chondromalacia (now identified as including Pellegrini 
Stieda syndrome and anterior cruciate ligament laxity and 
history of sprain), but also afforded the veteran a separate 
10 percent rating for left knee degenerative changes.  The 
veteran continued his appeal for higher evaluations for his 
service-connected left knee disabilities.

While the veteran requested a hearing before a member of the 
Board on his VA Form 9, he subsequently indicated that he did 
not want that hearing but instead wished to testify before a 
hearing officer at the RO.  A transcript of the February 2002 
RO hearing is on file.

The Board sought to develop the matters further by way of a 
November 2002 development memorandum.  In August 2003 the 
Board remanded these matters to the RO for further 
development.

During the course of the appeal, the veteran raised the issue 
of entitlement to service connection for a right knee problem 
as secondary to his service-connected left knee disability.  
See the veteran's November 2001 VA Form 9.  This issue has 
not been addressed by the agency of original jurisdiction.  
As such, it should be referred to the RO for action deemed 
appropriate.

As a matter of clarification, the Board points out that the 
veteran had been in receipt of a 10 percent rating for his 
service-connected left knee since 1985.  He did not appeal 
from the old RO decision assigning that initial rating, but 
rather appealed from an April 2001 RO decision denying a 
claim for increase received September 14, 2000.  During the 
course of the appeal, the veteran's left knee disability was 
afforded a separate 10 percent rating, effective from 
September 2000, the date of his claim for increase.  As the 
appeal with regard to the proper evaluation of the veteran's 
left service-connected knee disabilities stems from the 
veteran's September 14, 2000 claim, the Board will consider 
whether the veteran's left knee disabilities warrant higher 
ratings at any point from that date.  


FINDINGS OF FACT

1.  Left knee chondromalacia patella, with Pellegrini Stieda 
syndrome and anterior cruciate ligament laxity, with a 
history of sprain, is manifested by no more than a slight 
instability.

2.  The weight of the objective medical evidence of record 
shows that the left knee degenerative changes with pain do 
not restrict range of motion on extension to 0 degrees or 
more and do not restrict range of motion on flexion to 100 
degrees (or less); it does not show compensable disability 
due to impairment of the tibia or fibula, ankylosis, or 
cartilage removal or dislocation. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left knee chondromalacia patella, with Pellegrini Stieda 
syndrome and anterior cruciate ligament laxity, with a 
history of sprain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.14, 4.2, 4.3, 4.40, 4.45, 4.7, 4.71a, 
4.10, Diagnostic Code 5257 (2006).

2.   The criteria for a rating in excess of 10 percent for 
left knee degenerative changes have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.14, 4.2, 4.3, 4.40, 4.45, 
4.7, 4.71a, 4.10, Diagnostic Codes 5003, 5010, 5260, 5261, 
5262 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters dated in February 2003 and May 2004, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claims 
for higher ratings, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence that pertains 
to the claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, and lay statements.  
Additionally, he matters decided by this decision have been 
remanded for the specific purpose of obtaining any additional 
records and providing the veteran an examination (held in 
April 2005) of the nature and severity of his left knee 
disabilities

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claims for increase, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for increase, any question as to effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



Background

May 1984 service medical records indicated the veteran 
reported injuring his left knee while running.  He stated he 
stepped on a rock and twisted his knee.  January 1985 service 
medical records reported the veteran underwent diagnostic 
arthroscopy.  X-rays of the knee showed evidence of a healing 
avulsion-type injury of the medial aspect of the distal femur 
in the area of the medial collateral ligament. The veteran 
was diagnosed with minimal, Grade I chondromalacia, medial 
and lateral tibual surfaces, with no evidence of medial 
meniscus or lateral meniscus pathology.  

The March 1985 separation examination noted the veteran had 
left knee pain and considerable knee weakness.  Service 
connection was established for a left knee disability 
effective from the day after separation from service.

In September 2000, the veteran requested a higher rating for 
his service-connected left knee disability.

A VA outpatient treatment record dated in October 2000 showed 
that the veteran reported knee pain and continued use of a 
knee brace.  The examiner diagnosed chronic knee pain.

In August 2001, the veteran had a VA examination.  The 
examiner noted the veteran was working as a door-to-door 
salesman, walking daily.  The veteran reported injury to the 
knee in approximately 1983 and recurrent swelling since that 
time.  The veteran had arthroscopy in 1985 and during his 
last examination, the veteran had an aching yet stable knee.  
The veteran reported pain daily in the medial aspect and 
under the patella of his left knee.  He had some degree of 
feeling that his patella was popping.  He described he had 
some stiffness, intermittent swelling, and no heat or 
redness.  He noted there was some instability to the knee 
where it felt like it would buckle.  He had some fatigue but 
was able to walk door-to-door nearly all days, resting in 
between houses.  He did not have flare-ups per se.  The 
veteran had been prescribed a Don Joy brace for instability 
and reported he was told that he had some instabilities of 
the anterior cruciate ligament at a past VA examination.  The 
veteran stated he was not having dislocation, but felt 
subluxation, giving way, or buckling of the knee.  This 
caused pain, but he was able to carry out his occupation.

Upon physical examination, the examiner noted the veteran 
walked with a slight limp and was wearing a Don Joy brace.  
There was some pain upon pressure to the medial area and 
there was crepitation on pushing the patella against the knee 
joint.  The veteran could extend the knee to 0 degrees and 
could flex to 130 degrees with pain.  The examiner reported 
the knee felt like it had minimal instability left to right, 
and the anterior drawer sign was 1+ positive.  The veteran 
did not have atrophy of the quadriceps.  The veteran had a 
soft rounded asymptomatic Baker cyst on the posterior aspect 
of the left knee.  The veteran could squat or knee bend 
repeatedly without exhibiting weakness and it did not 
increase the pain.  There was no excess fatigability.  There 
was no additional range of motion loss due to pain elicited 
at this examination.  The examiner reported the principal 
difference between this examination and previous examinations 
was the increase in instability of the left knee and the 
veteran was having more discomfort with both flexion and 
extension.  The diagnosis was chondromalacia with Pellegrini 
Stieda syndrome and anterior cruciate ligament laxity of the 
left knee.  The x-ray did not show a Baker cyst of the left 
knee.  The x-ray did show degenerative change with calcium of 
menisci and old trauma of the medial epicondyle.

In August 2001, VA x-ray studies revealed mild degenerative 
changes of the left knee.  There was calcium of the menisci.  
Old trauma was noted of the medial epicondyle.  There was no 
acute bony process identified.

In February 2002, the veteran and his wife attended a RO 
hearing in Winston-Salem, North Carolina.  The veteran 
testified that his left knee "gave away"  and sometimes it 
seemed as if it was going to lock and snap.  Additionally, 
the veteran reported it made a popping sound.  The veteran 
reported that when his knee "popped" it caused pain around 
the bottom and right side of the knee.  He reported swelling, 
redness and pain.  He also reported taking medication and 
wearing a knee brace.  He reported that his knee was worse 
since he had taken a door-to-door soliciting position.

The report of an April 2002 VA orthopedic treatment record 
showed that the veteran had complaints of longstanding 
intermittent left knee pain.  The veteran described increased 
pain along the medial side for about one and one-half years.  
The pain was worse with motion and controlled at night with 
medication.  The veteran reported it was worse going down 
stairs.  There were no mechanical symptoms, and no locking.  
The veteran reported the knee gave way occasionally secondary 
to pain.  The medial unloading brace had helped him somewhat.  
Physical examination revealed that the left knee range of 
motion was 0-120 degrees with minimal crepidance and positive 
joint line tenderness along the posterior medial joint line.  
There was no effusion, the anterior drawer and Lachmans test 
were negative, the medial collateral ligament (MCL) and 
fibular collateral ligament (FCL) were intact.  It was 
further noted that the veteran had a negative McMurray's test 
and positive pattellofemoral grind.  It was noted that a May 
2000 MRI showed a small tear of he anterior horn of the 
lateral meniscus and a small Baker's cyst with lateral 
patellar facet chondromalacia.  The diagnosis was early 
medial compartment osteoarthritis.

The impression on the report of magnetic resonance imaging 
(MRI) examination performed in March 2003 was small 
intrameniscal cyst in the anterior horn of the material 
meniscus, no definite evidence of a meniscal tear, and was 
mild cartilage abnormalities.

On VA orthopedic consultation in April 2004, the veteran 
reported longstanding intermittent pain over the medial 
aspect of his left knee.  He reported his knee pain had been 
increasing over the years and that the knee had given out on 
him three times causing him to fall.  The pain was reportedly 
worse with motion, squatting and walking downstairs.  The 
pain was controlled with medication and an old off-loading 
brace.  Upon examination, the range of motion was 0-120 
degrees with minimal crepidance, and joint line tenderness 
along posterior medial joint.  There was no effusion, the 
anterior drawer and Lachmans test were negative, there was 
negative valgus or varus motion.  The assessment was early 
medial compartment osteoarthritis, a possible left lateral 
meniscal tear, and a positive Pellegrini Steidi lesion, which 
suggested an old MCL injury.  The veteran was given an 
injection at the site of the Pellegrini Steidi lesion.  After 
the injection, the veteran noticed immediate relief, but was 
still unable to squat past 100 degrees due to a loud pop 
followed by immense pain.  With the MCL held posterior, the 
patient was able to squat further with less pain and no pop.  

In April 2004, the veteran underwent VA x-ray studies of the 
left knee.  The diagnosis was there appeared to be minimal 
chondromalacia in the medial and lateral compartments of the 
left knee with old injury to the superior medial collateral 
ligament.

On a June 2004 VA orthopedic outpatient treatment record, it 
was noted that with the knee brace on, there was knee flexion 
of 30 to 40 degrees.  The veteran grimaced, held his breath 
and refrained from a deeper knee bend.  The examiner noted 
that without the knee brace, the veteran found the same 
motion more painful, without significant facial evidence of 
change.  There appeared to have more medial joint motion.  
The range of motion was 5-88 degrees with extreme grimacing, 
fasciculation of the knee, gasping, and slowed movements.  
The veteran had good strength on left knee extension and 
flexion and obviously gave a good effort in spite of the 
pain.  The veteran reported his could walk one-quarter mile, 
then his knee would swell, he would have increased redness on 
the medial joint and increased joint temperature.  The rubor 
and calor were evidenced during the physical examination.  
The veteran could do a minimal knee bend to 62 degrees, but 
grabbed the examination table to stand and as before 
demonstrated grimace, holding breath, and increased facial 
redness.  The examiner opined the veteran's history and 
demonstration strongly suggested that prolonged walking, 
standing was not tolerated.  Walking inclines/declines, up or 
down steps had generally the tendency to be with the right 
leg as the supportive leg.  The veteran could not support 5-
10 pounds well when carried in front of him.

When seen at the VA orthopedic clinic in July 2004, the 
veteran complained of left knee pain.  The veteran had an 
off-loading brace which helped prevent falls, decreased the 
pain but had not changed a painful medial "pop."  Upon 
examination, the veteran had range of motion of 0-120 degrees 
with minimal crepidance, joint line tenderness along the 
posterior medial joint line.  There was no effusion, anterior 
Drawer and Lachman's were negative and there was negative 
valgus or varus motion.  The veteran reported his pain level 
as a 4 on a scale of 10 and a 6 on a scale of 10 with more 
activity.  The diagnosis was left knee pain.  The veteran had 
improvement with off-loading knee brace and NSAID.  

The veteran the veteran was seen for VA outpatient treatment 
in January 2005 at which time it was noted that he had been 
involved in a motor vehicle accident.  The assessment 
included knee pain and additional problems related to the 
accident.

In April 2005, the veteran underwent a VA compensation and 
pension examination.  He reported constant left knee pain 
with associated stiffness in the knee, swelling at times, 
redness and heat, giving way and popping.  He also indicated 
that the left knee was easily fatigued.  The veteran reported 
taking medication for pain which helped to some degree.  The 
veteran reported flare-ups with the knee about twice a week 
caused by walking, navigating stairs and standing.  When he 
had the flare-ups they lasted about three days and he felt 
that he was approximately fifty percent more limited than he 
was before the flare-up.  He used a cane and a Don Joy knee 
brace.  The veteran reported he was currently not working.  
The knee hurt if he drove for one hour and he had to stop and 
get out.  Squatting and kneeling was very painful.  He had no 
difficulty bathing or dressing, and there were no episodes of 
dislocations noted.  

Upon physical examination, the left knee extended to 0 
degrees and flexed to 100 degrees, where pain prevented 
further flexion.  Following repetitive use with nine knee 
extensions, there was no change in range of motion of the 
left knee.  The examining VA doctor specifically pointed out 
that any additional limitation during flare-ups would require 
ungrounded speculation.  He stated that the only objective 
evidence of painful motion was grimacing at the end of 
flexion and with pressure on the knee.  There was a very 
slight effusion at the left knee but no edema.  There was 
very mild laxity of the anterior cruciate ligament with 
Lachman testing.  There was no weakness noted but there was 
tenderness laterally, medially and anteriorly over the joint 
line.  The left knee was slightly warmer than the right knee, 
but no redness was noted.  There was no abnormal movement, 
but there was guarding of movement.  The veteran had an 
antalgic gait limping on his left lower extremity but no 
unusual shoe wear pattern was noted.  There was no ankylosis 
of the knee.  There were no constitutional symptoms of 
inflammatory arthritis other than the mild effusion and 
slight warmth of the left knee.  The examiner diagnosed 
chondromalacia of the left knee; degenerative joint disease 
of the left knee; and anterior cruciate ligament mild laxity 
of the left knee.  

In the examiner's opinion, the pain in the left knee that 
occurred during repeated use and during flare-ups could 
significantly limit functional ability.  He went on to state 
that the degree of any additional range of motion loss or 
other functional loss due to pain on use or during flare-ups 
would require speculation.  He added that certainly during 
this examination, the veteran did not lose any additional 
range of motion.

At an April 2005 VA physical therapy evaluation, the examiner 
notated the veteran was wearing a Don Joy brace on his left 
knee.  The examiner reported the veteran was walking 
independently with a cane in his left hand, a non-antalgic 
gait and normal stride.  

Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code (Code) 5257.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by  
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Code 5003 (degenerative arthritis) and Code 5010 
(traumatic arthritis).  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate  
II.  

Limitation of leg (knee) flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
and 20 percent when limited to 30 degrees.  38 C.F.R. §  
4.71a, Code 5260.  

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, and 20 percent when limited to 15 degrees.  38 
C.F.R. § 4.71a, Code 5261.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when there is documentation of instability and 
when the reported limitation of motion of knee motion is 
compensable or (under Codes 5010 and 5003), when there is X-
ray evidence of arthritis together with a finding of painful 
motion.  Further, VA General Counsel has held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 
59990 (2004).

Under the rating schedule dislocated semilunar cartilage, 
with frequent episodes of "locking," pain, and effusion into 
the joint will be rated 20 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.  Removal of the semilunar 
cartilage, if symptomatic, will be rated 10 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

When impairment of the tibia and fibula is manifested by 
malunion with marked knee or ankle disability, a 30 percent 
evaluation is assigned and with a moderate knee or ankle 
disability, a 20 percent evaluation is assigned.  Finally, 
when impairment of the tibia and fibula is manifested by 
malunion with a slight knee or ankle disability, a 10 percent 
evaluation is warranted.  38 C.F .R. § 4.71 a, Diagnostic 
Code 5262.

Under Diagnostic Code 5256, higher evaluations are warranted 
for varying degrees of ankylosis.  In this case, however, 
there is no objective evidence that the left knee is 
ankylosed.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998).  In so doing, the Board may accept one 
medical opinion and reject others. Id.  At the same time, the 
Board cannot make its own independent medical determinations, 
and that it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability, and 
incoordination.

Esteban v. Brown, 6 Vet. App. 259, 261 (1994), held, in cases 
where the record reflects that the veteran has multiple 
problems due to a service-connected disability, it is 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions. 

Analysis

I.  Left knee chondromalacia patella, with Pellegrini Stieda 
syndrome and anterior cruciate ligament laxity, with a 
history of sprain.

In September 2000, the veteran requested an increased rating 
for chondromalacia patella, with Pellegrini Stieda syndrome 
and anterior cruciate ligament laxity of the left knee, with 
a history of sprain, which was evaluated as 10 percent 
disabling effective May 30, 1985.  The veteran is currently 
evaluated under Diagnostic Code 5257.

As noted above, under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
provides that a 10 percent evaluation is warranted for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability.

While the veteran has long reported instances of the left 
knee giving way, and notations among the records document the 
use of a knee brace, the objective clinical findings of 
record consistently show that the veteran's left knee 
instability is no more than slight or minimal.  In August 
2001, the examiner noted a 1+ positive anterior Drawer sign 
and described the left knee instability as "minimal."  In 
April 2002, objective findings included negative anterior 
Drawer, Lachman, and McMurray's tests with intact MCL and 
FCL.  Findings on orthopedic consultation in April 2004 and 
again in July 2004 showed negative anterior Drawer and 
Lachman's, and negative valgus or varus motion.  Most 
recently, in April 2005, the examiner found "very mild 
laxity" of the anterior cruciate ligament, and the veteran 
himself reported no history of dislocations.  At no point has 
the left knee instability been described as more than slight 
or minimal.  

In short, the objective findings of record do not depict a 
left knee disability picture that warrants an evaluation in 
excess of the current separately assigned 10 percent 
evaluation under Diagnostic Code 5257.  In light of these 
findings an increased evaluation is not warranted.

II.  Degenerative changes of the left knee.

As noted above, degenerative changes in the left knee are 
rated based on limitation of motion. 

Initially, the Board notes that all of the objective 
measurements of the range of motion of the veteran's left 
knee are relatively consistent, but for the findings on a 
June 2004 outpatient treatment record, which noted 
significantly greater restriction in range of motion.  The 
findings are reported as follows:  0 degrees extension to 130 
degrees flexion (August 2001); 0 degrees extension to 120 
degrees flexion (April 2002); 0 degrees extension to 120 
degrees flexion (April 2004); 5 degrees extension to 88 
degrees flexion (June 2004); 0 degrees extension to 120 
degrees flexion (July 2004); and 0 degrees extension to 100 
degrees flexion (April 2005).  The June 2004 findings stand 
out as an anomaly, especially in contrast to the consistent 
findings in April and July 2004.  

Review of the medical records from September 2000 to the 
present, shows that the veteran's left knee disability 
included degenerative changes manifested by pain and 
limitation in range of motion on flexion nearly always shown 
to be between 100 and 130 degrees.  The medical findings also 
nearly always show no limitation of extension (extension was 
to 0 degrees).  Furthermore, they did not show a compensable 
limitation of motion on flexion (flexion was nearly always 
shown to between 100 and 130 degrees).  See Code 5260.  Pain 
on motion was reported.  

Since the veteran had X-ray evidence of arthritis with 
noncompensable (but painful) motion limitation, a 10 percent 
rating under Code 5010 is warranted.  To warrant a rating in 
excess of 10 percent for motion limitation, there would have 
to be evidence showing that flexion is limited to 30 degrees, 
or extension is limited to 15 degrees, or that flexion is 
limited to 45 degrees and extension is limited to 10 degrees.  
See 38 C.F.R. § 4.71a, Codes 5010, 5260, 5261.  Limitation of 
knee motion to such degree is not shown (even with the factor 
of pain considered).  

Notably the 10 percent rating assigned for arthritis with 
limitation of motion is premised on painful motion, as the 
degree of actual limitation of motion shown is 
noncompensable.  Consequently, a rating greater than 10 
percent for arthritis with limitation of motion is not 
warranted.  

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  
Here, however, there is no objective evidence of additional 
disability.  The examiner in April 2005 specifically found 
that repetitive use with nine extensions did not change the 
veteran's range of motion.  He further noted that any 
functional loss due to pain on use or flare-ups would require 
speculation.  The analysis required by DeLuca, supra, would 
not result in a higher schedular rating.

Finally, the Board has considered rating the veteran's left 
knee disabilities under other diagnostic codes.  The evidence 
of record, however, does not show evidence of ankylosis, 
compensable disability due to cartilage dislocation or 
removal, or impairment of the tibia or fibula.  As such, 
Diagnostic Codes 5256, 5258, 5259, and 5262 are not for 
application. 

Conclusion

For the period since September 14, 2000, the objective 
medical evidence does not show disability for left knee 
chondromalacia patella, with Pellegrini Stieda syndrome and 
anterior cruciate ligament laxity, with a history of sprain, 
in excess of 10 percent (for instability) and disability for 
degenerative changes with painful motion in excess of 10 
percent (for limitation of motion).  Pathology warranting 
higher ratings is not shown.  The preponderance of the 
evidence is against the claims for increase for both 
disabilities, and they must be denied.    

ORDER


Entitlement to a rating in excess of 10 percent for left knee 
chondromalacia patella, with Pellegrini Stieda syndrome and 
anterior cruciate ligament laxity, with a history of sprain, 
is denied.

Entitlement to a rating in excess of 10 percent for left knee 
degenerative changes is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


